IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS

                                       PD-0309-12

                       STELLA MARIE DEBLANC, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE NINTH COURT OF APPEALS
                        JEFFERSON COUNTY



              Per curiam.

                                      OPINION


       Appellant was charged in the instant case, cause number 10-08289, with burglary

of a habitation. She was also charged with burglary of a habitation in cause number 10-

08203. Pursuant to a plea bargain, she pled guilty to both, guilt was deferred, and she was

placed on community supervision for five years. The State later filed a motion to revoke

in each case. At the revocation hearing, the court separately addressed each cause

number, and separately adjudicated guilt and announced sentence. According to the court
                                                           STELLA MARIE DEBLANC – 2


reporter’s record, in each case, the court announced a sentence of twenty years’

confinement. After announcing the sentence in the second case, the court stated that the

sentences would run consecutively. However, the signed judgment in the instant case

states that the term of confinement is twelve years.

       On appeal, appellant claimed the trial court erred by ordering that the sentences

run consecutively. The court of appeals held that because the two cases were not

prosecuted in a single criminal action, the trial court did not err by ordering the sentences

to run consecutively. DeBlanc v. State, Nos. 09-11-00299-CR, 09-11-00300-CR slip op.

at 4 (Tex. App.–Beaumont Feb. 8, 2012)(designated do not publish). The court then sua

sponte noted the variance between the oral pronouncement of twenty years and the

written judgment of twelve years in the instant case. Following case law which holds that

the oral pronouncement controls in cases of conflict with the written judgment, the court

of appeals reformed the written judgment to delete “TWELVE (12)” and substitute

“TWENTY (20)” years of confinement. Id. at 4-5.

       Appellant has filed a petition for discretionary review in which she disputes the

accuracy of the reporter’s record concerning the trial court’s oral pronouncement of the

sentence. She claims she was deprived of due process of law by the court of appeals’s sua

sponte reformation. Appellant essentially claims the sentence she heard pronounced in the

courtroom was twelve years, yet she is now required to serve a twenty year sentence. She

is entitled to an opportunity to be heard on this claim. Cf. Ex parte Madding, 70 S.W.3d
                                                          STELLA MARIE DEBLANC – 3


131, 136-37 (Tex. Crim. App. 2002).

       We grant appellant’s petition for discretionary review, vacate the judgment of the

court of appeals, and remand this case to that court to take appropriate action pursuant to

Texas Rule of Appellate Procedure 34.6(e)(3).


DELIVERED: April 25, 2012
DO NOT PUBLISH